Citation Nr: 1814460	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected asthma with chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by: Melinda J. Willi, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and J.R. 


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
January 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a June 2017 Board videoconference hearing and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating for his service-connected asthma with COPD.  In connection with his claim the Veteran was provided with a January 2015 VA examination.  The examiner noted the Veteran's asthma required the use of corticosteroids, inhalation bronchodilator therapy, and inhalation anti-inflammatory medication daily.  The examiner noted the Veteran stated the functional impact of his asthma was that if he were to work he would be unable to tolerate dust or cleansing agent fume exposure.

The Board finds the January 2015 VA examination to be incomplete.  The examiner noted what the Veteran reported as the functional impact of his asthma but did not indicate what his professional medical opinion was as to the functional impact of the Veteran's asthma.  As such, a new VA examination must be obtained which adequately addresses the severity of the Veteran's service-connected asthma to include the functional impact. 

Moreover, the Veteran testified in his June 2017 Board hearing that he receives private treatment at Cape Fear Valley Internal Medicine for his asthma every three months.  The Veteran's attorney submitted records from Cape Fear Valley Internal Medicine up to June 16, 2014; however, no records from June 17, 2014 to the present have been associated with the Veteran's claims file.  Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  As such, an attempt should be made to obtain any outstanding private and VA treatment records on remand.  

Additionally, as the Veteran's claim for TDIU is inextricably intertwined with his claim for entitlement to an increased evaluation for his service-connected asthma with COPD it must be deferred until further development is completed.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected asthma with COPD since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Cape Fear Valley Internal Medicine from June 17, 2014 to the present.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of the foregoing, Schedule the Veteran for a VA examination to determine the current severity of his service-connected asthma with COPD.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's asthma with COPD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner must provide a finding regarding the functional impact of the Veteran's asthma with COPD in his or her professional medical opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




